Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered November 29, 1991, in Action No. 1, denying defendant’s motion for a protective order and to quash a subpoena, and granting plaintiff’s cross-motion to compel disclosure from defendant Brown’s wife as a nonparty witness, unanimously affirmed, without costs.
Plaintiff commenced an action for personal injuries allegedly resulting from defendant’s negligent or intentional transmission of a venereal disease; thereafter defendant commenced an action for defamation allegedly resulting from a series of letters plaintiff sent to his wife at her place of employment and published to others. The court did not abuse its discretion in ruling that there was good reason for the deposition of defendant’s wife as a nonparty witness with knowledge of facts needed by plaintiff to prepare fully for trial (see, Desai v Blue Shield, 128 AD2d 1021). The court was within its discretion to order further discovery, and it made allowance for the sensitive nature of the questioning and potential for objection based on privilege by directing that the *248deposition take place before a Special Referee. Finally, the complete copy of defendant’s medical record that the court had before it constituted competent proof for purposes of the motion. Concur — Sullivan, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.